NUMBER 13-13-00686-CV

                                    COURT OF APPEALS

                        THIRTEENTH DISTRICT OF TEXAS

                           CORPUS CHRISTI - EDINBURG


                         IN THE INTEREST OF J.P.M., A CHILD


                   On appeal from the County Court of Law No. 1
                           of Calhoun County, Texas.


                                MEMORANDUM OPINION

   Before Chief Justice Valdez and Justices Rodriguez and Longoria
             Memorandum Opinion by Justice Rodriguez
        Appellant C.H. appeals the trial court's judgment terminating her parental rights

with respect to J.P.M., a child.1 We affirm.


        1  We will refer to the appellant as C.H. and her child as J.P.M., in accordance with rule of appellate
procedure 9.8. See TEX. R. APP. P. 9.8(b) (providing that in a parental-rights termination case, “the court
must, in its opinion, use an alias to refer to a minor, and if necessary to protect the minor's identity, to the
minor's parent or other family member”); see also TEX. FAM. CODE ANN. § 109.002(d) (West, Westlaw
through 2013 3d C.S.) (“On the motion of the parties or on the court's own motion, the appellate court in its
opinion may identify the parties by fictitious names or by their initials only.”).
                              I. COMPLIANCE WITH ANDERS

      Appellant's court-appointed appellate counsel has filed a brief in which he states

“this appeal presents no issues of arguable merit” and has requested that this Court

permit him to withdraw as counsel. See Anders v. California, 386 U.S. 738, 774–45

(1967); Porter v. Tex. Dep't of Protective & Regulatory Servs., 105 S.W.3d 52, 56 (Tex.

App.—Corpus Christi 2003, no pet.) (“[W]hen appointed counsel represents an indigent

client in a parental termination appeal and concludes that there are no non-frivolous

issues for appeal, counsel may file an Anders-type brief.”).        In his brief, counsel

addresses whether the evidence presented at trial supported the termination of the

parent-child relationship between C.H. and J.P.M., including (1) whether appellant

engaged in conduct or knowingly placed her child with persons who engaged in conduct

that endangers the physical or emotional well-being of J.P.M., see TEX. FAM. CODE ANN.

§ 161.001(1)(E) (West, Westlaw through 2013 3d C.S.); (2) whether appellant failed to

comply with the provisions of the court order that set out what actions were necessary for

her to obtain the return of J.P.M., see id. § 161.001(1)(O); and (3) whether termination

was in J.P.M.’s best interest. See id. § 161.001(2). After reviewing the record, counsel

concludes “that this appeal presents no issues of arguable merit and that the evidence

presented at trial supports the termination of the parent-child relationship between the

child and C.H.”   Counsel's brief meets the requirements of Anders as it presents a

professional evaluation showing why there are no non-frivolous grounds for advancing an

appeal. See In re Schulman, 252 S.W.3d 403, 407 n.9 (Tex. Crim. App. 2008) (orig.

proceeding) (“In Texas, an Anders brief need not specifically advance ‘arguable’ points

                                            2
of error if counsel finds none, but it must provide record references to the facts and

procedural history and set out pertinent legal authorities.”) (citing Hawkins v. State, 112
S.W.3d 340, 343–44 (Tex. App.—Corpus Christi 2003, no pet.)); Stafford v. State, 813
S.W.2d 503, 510 n.3 (Tex. Crim. App. 1991) (en banc).2

        In compliance with High v. State, 573 S.W.2d 807, 813 (Tex. Crim. App. [Panel

Op.] 1978), appellant's counsel has discussed why, under controlling authority, there are

no reversible errors in the trial court's judgment. Counsel has demonstrated that he has

complied with the requirements of Anders by examining the record and finding no

arguable grounds to advance on appeal. See Anders, 386 U.S. at 744; Stafford, 813
S.W.2d at 510 n.3; see also In re Schulman, 252 S.W.3d at 409 n.23. Counsel has

demonstrated that he has complied with the requirements of Anders by (1) examining the

record and finding no arguable grounds to advance on appeal, (2) serving a copy of the

brief and his request to withdraw on appellant, and (3) informing appellant of her right to

review the record and to file a pro se response. 3 More than an adequate time has

passed, and appellant has not filed a pro se response. See In re Schulman, 252 S.W.3d

at 409.



        2 The State has not filed a brief.         Instead, the State responded to the Anders brief by
acknowledging that counsel for appellant concluded that the appeal was frivolous and without merit and
informing us that it would not file an appellee’s brief unless necessary after reviewing any pro se response
or upon order of this Court.

        3    In the criminal context, the Texas Court of Criminal Appeals has held that “the pro se response
[to a ‘frivolous appeal’ brief] need not comply with the rules of appellate procedure in order to be considered.
Rather, the response should identify for the court those issues which the indigent appellant believes the
court should consider in deciding whether the case presents any meritorious issues.” In re Schulman, 252
S.W.3d 403, 409 n.23 (Tex. Crim. App. 2008) (quoting Wilson v. State, 955 S.W.2d 693, 696–97 (Tex.
App.—Waco 1997, no pet.)).

                                                       3
                                 II. INDEPENDENT REVIEW

       Upon receiving an Anders brief, this Court must conduct a full examination of all

proceedings to determine whether the case is wholly frivolous. See Penson v. Ohio, 488
U.S. 75, 80 (1988); see also In re G.M., No. 13-08-00569-CV, 2009 WL 2547493, at *1

(Tex. App.—Corpus Christi Aug. 20, 2009, no pet.) (mem. op.). We have reviewed the

entire record and counsel's brief, and we have found nothing that would arguably support

an appeal. See Bledsoe v. State, 178 S.W.3d 824, 826–28 (Tex. Crim. App. 2005) (“Due

to the nature of Anders briefs, by indicating in the opinion that it considered the issues

raised in the briefs and reviewed the record for reversible error but found none, the court

of appeals met the requirement of Texas Rule of Appellate Procedure 47.1.”); Stafford,
813 S.W.2d at 509. Accordingly, we affirm the judgment of the trial court.

                                III. MOTION TO WITHDRAW

       In accordance with Anders, counsel asks this Court for permission to withdraw as

counsel for appellant. See Anders, 386 U.S. at 744; see also In re Schulman, 252
S.W.3d at 408 n.17 (citing Jeffery v. State, 903 S.W.2d 776, 779–80 (Tex. App.—Dallas

1995, no pet.) ("If an attorney believes the appeal is frivolous, he must withdraw from

representing the appellant. To withdraw from representation, the appointed attorney

must file a motion to withdraw accompanied by a brief showing the appellate court that

the appeal is frivolous.") (citations omitted)). We grant counsel's motion to withdraw.

Within five days of the date of this Court’s opinion, we order counsel to send a copy of

the opinion and judgment to appellant and to advise appellant of her right to pursue a



                                            4
petition for review in the Texas Supreme Court.4 See In re K.D., 127 S.W.3d 66, 68 n.3

(Tex. App.—Houston [1st Dist.] 2003, no pet.).



                                                                              NELDA V. RODRIGUEZ
                                                                              Justice

Delivered and filed the
17th day of April, 2014.




        4   No substitute counsel will be appointed. Should appellant wish to seek further review of this
case by the Texas Supreme Court, she must either retain an attorney to file a petition for review or file a
pro se petition for review. Any petition for review must be filed with the Texas Supreme Court clerk within
forty-five days after the date of either this opinion or the last ruling by this Court on all timely filed motions
for rehearing or en banc reconsideration. See TEX. R. APP. P. 53.7(a). Any petition for review must
comply with the requirements of rule 53.2 of the Texas Rules of Appellate Procedure. See id. at R. 53.2.

                                                        5